Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 1 of 31
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 2 of 31




I.     Summary of Opinions

1.      My analysis in this matter focuses on the security, privacy, and reliability of iOS, and
particularly the question of whether Apple’s App Review process and App Store distribution of
apps provide and enhance the security, privacy, and reliability of iOS. It is my overall
conclusion that Apple’s App Review and App Store distribution provide significant security
benefits that meaningfully contribute to iOS being a safer and more trustworthy platform than
others. Allowing alternative app stores for iOS would prevent or weaken Apple’s App Review
and App Store distribution protections and would, in turn, weaken iOS and open it to new
threats. This overall conclusion is based on the following opinions:

2.      Opinion 1. Security for computing devices includes detecting and preventing malware.
But it encompasses additional considerations such as ensuring user privacy, preventing scams,
ensuring device reliability, and protecting developers and consumers from software piracy.
(¶¶ 16-28.)

3.       Opinion 2. Security assessments must consider the threat model, which is an analysis of
factors including who wants to attack the device / user, how frequently such attacks are likely to
occur, and what the consequences are (for the attacker and the victim) of a successful attack.
With over 1 billion active devices that are almost constantly on and connected to the Internet, a
userbase that frequently downloads apps and engages in financial transaction on the device, and
camera, microphone, and GPS hardware that follows owners nearly everywhere they go, and
nearly two million apps available for download, iOS—and Apple iOS devices such as the
iPhone—are faced with an extraordinary threat model. The portability of these devices has
facilitated their use for critical tasks such as navigation and emergency calls, but also means that
they are at higher risk of being misplaced or stolen, which places the contents of that device at
even greater risk. (¶¶ 22-28.)

4.      Opinion 3. Computing security best practices call for layered defenses. This means that
there are multiple defenses in place for each of the multiple types of threats that the device is
likely to face. iOS layers defenses by combining on-device protections, such as access controls
to limit the exposure of data and functionality, with additional review or verification
mechanisms. Each layer of protection strengthens the overall security posture of the system, by
lowering the risk that untrustworthy or malicious apps may reach an iOS device and reducing the
impact of such apps should they make it to the device. (¶¶ 22-43.)

5.      Opinion 4. Apple’s App Review (and accompanying app distribution model) is one of
the defense layers that Apple has employed to protect iOS devices and users. Using a
combination of human reviewers and sophisticated computer analytical tools, the App Review
provides significant security and non-security benefits by screening apps for a variety of
potential problems including scams, privacy intrusions, piracy, objectionable content, as well as
problems with reliability and crashing. By positioning itself as the sole source of app
distribution, Apple prevents users from unintentionally or unknowingly downloading apps that
would have failed the App Review process, and also prevents apps that fail the App Review
process from simply relocating to another store with lower (or no) standards. (¶¶ 25-43, 53-76.)

 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                 2
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 3 of 31




6.      Opinion 5. The App Review process, combined with other protective layers employed
by Apple, has resulted in iOS being safer than other platforms, facing fewer attacks and malware
infections than other platforms. Studies have found that Android devices are fifty times more
likely to be infected with malware when compared to iOS, made up 26.64% of infected devices
in 2020 (as opposed to iPhones, which accounted for only 1.72% of infected devices), and saw
three times as many reported Common Vulnerabilities and Exposures (“CVEs”) as Apple, with
Android amassing 2,395 CVEs and iOS 832 CVEs between 2016-2019. Apple has achieved this
result in spite of the extraordinary threat model that iOS device faces. (¶¶ 44-61.)

7.      Opinion 6. The introduction of alternative app stores on iOS devices would jeopardize
the security, safety, and trustworthiness of the iOS platform. Many other distribution sources
simply will not prioritize security, safety, and trustworthiness. We know this because outside of
the iOS platform, there exist stores that primarily traffic in adult content, malware, and/or pirated
software. Even distribution sources that mean well would have trouble meeting the standards of
Apple’s App Review. Some of them will lack the resources to build the various tools and
employ the reviewers that Apple currently has on staff. Others will lack the incentives. For
example, developers and third-party stores whose financial model depends largely on ad
revenues will have less incentive to protect user privacy because much of ad revenue is based on
the ability of advertisers to target and know intimate details about end users. And finally, all
other sources will lack Apple’s knowledge of iOS and iPhone hardware and their security
vulnerabilities, as well as the extensive body of knowledge that Apple has accumulated from
more than a decade of app review and analysis of threats posed by apps. Internal knowledge of
iOS and iPhone architecture cannot be simply revealed to third parties because of the potential
associated security threats. (¶¶ 77-117.)

8.     Opinion 7. Fragmentation of app distribution and review would undermine security.
Security is only as strong as its weakest link; where multiple app stores are available, a bad actor
could seek out the option that is least likely to protect against malicious or otherwise problematic
apps. And Apple’s App Review benefits from its ability and knowledge gained from holistic
review across its platform. (¶¶ 87-99.)

9.      Opinion 8. The current Android marketplace in China demonstrate the problems with
fragmentation. In China, where Google’s Play Store is banned, numerous third-party app stores
operate in its stead. Google has little control over the various Android app stores, which are
known to host a higher prevalence of fake, cloned, and malicious apps than the Google Play store
for which Google conducts app review. In fact, China hosts the top three stores from which
users are most likely to download malware—Xiaomi, Baidu, and Pconline—and more generally,
nearly 35 percent of Android apps were found to secretly steal user data unrelated to the app’s
functionality. The multitude of app stores in China has thus led to generally looser security
standards, numerous stores that violate security and privacy regulations, and, consequently, a
proliferation of malicious apps in China’s Android market. (¶¶ 100-04.)

10.     Opinion 9. Changing iOS likely would open new threats and negative security impacts.
In particular, it would entail changing security measures that Epic’s experts have identified as
significant and important. Epic’s experts propose a hypothetical world with significant negative
security impacts that they have not fully assessed. (¶¶ 105-24.)

 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                  3
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 4 of 31




11.    Opinion 10. Diversifying In-App Purchase (“IAP”) channels would inhibit Apple’s anti-
fraud abilities. The App Store’s requirement for use of IAP enhances user security, including by
use of Apple’s cryptographic hardware. (¶¶ 125-29.)
II.    Background and Qualifications

12.   I have 30 years of experience in the field of computer science, and specifically in Internet
and computer security.

13.     I received my Ph.D. in Computer Science and Engineering from the University of
Michigan, Ann Arbor, in 1994, with a specialty in computer security and cryptographic
protocols. I have been Professor of Computer Science at Johns Hopkins University since 2003.
I am also the Technical Director of the Johns Hopkins University Information Security
Institute—the University’s focal point for research and education in information security,
assurance, and privacy. Johns Hopkins University, through the Information Security Institute’s
leadership, has been designated as a Center of Academic Excellence in Information Assurance
by the National Security Agency and leading experts in the field.

14.    I also have significant industry experience. I spent six years at AT&T Labs in the Secure
Systems Research Department, where I focused on Internet and computer security. Prior to
AT&T Labs, I spent two years at Bellcore in its Cryptography and Network Security Research
group, also focusing on Internet and computer security issues. More recently, I served as the
founder and President of Independent Security Evaluators, a computer security consulting firm.
Among our responsibilities was acting as an independent testing lab for Consumer Union, which
produces the Consumer Reports magazine. For Consumer Union, I managed an annual project
where we tested popular anti-virus projects. I am also currently the founder and chief scientist of
Harbor Labs, a software and networking consulting firm specializing in medical device security
and privacy of healthcare data.

15.    I serve, or have served, on several technical and editorial advisory boards. I have served
on the Editorial and Advisory Board for the International Journal of Information and Computer
Security, the Journal of Privacy Technology, and Springer’s Information Security and
Cryptographic Book Series, as well as acting as an Associate Editor of the Institute of Electrical
and Electronics Engineers’ (“IEEE”) Security and Privacy Magazine, the Association for
Computing Machinery’s (“ACM”) Transactions on Internet Technology, and the
Communications of the ACM journal. I also have served in the past as a member of the Defense
Advanced Research Projects Agency’s Information Science and Technology Study Group, a
member of the Government Infosec Science and Technology Study Group of Malicious Code,
Associate Editor of the Electronic Commerce Research Journal, Co-editor of the Electronic
Newsletter of the IEEE Technical Committee on Security and Privacy, and a member of the
board of directors of the USENIX Association (the leading academic computing systems
society).




 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                            Aviel D. Rubin, Ph.D.
                                                4
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 5 of 31




III.   Opinions

       A.      Security Encompasses Broad Categories and Must Consider the Threat
               Model

               1.      Security Encompasses Safety, Privacy, Trustworthiness, Piracy,
                       Objectionable Content, and Reliability

16.    While the definition will vary depending on the context, security generally refers to the
process of protecting data as well as device and system functionality.

17.     For purposes of my opinions in this case, I take a broader view of security than Epic’s
experts, Dr. Lee and Dr. Mickens. In particular, Drs. Lee and Mickens appear to be almost
exclusively focused on the narrow goals of malware exclusion and exploit resistance. Malware
is typically defined as software designed to disrupt, damage, or gain unauthorized access to a
system. Exploit resistance generally refers to a system’s ability to enforce the security measures
in place (e.g., preventing users who do not have a password from accessing a password-protected
system). With this narrow focus, Drs. Lee and Mickens conclude that certain of Apple’s App
Review goals do not relate to security because they instead relate to broader subjects such as
safety, performance, business, design, and legal compliance.

18.     I agree that malware exclusion and exploit resistance are important security goals. But I
take the broader view that security encompasses issues including privacy, trustworthiness, and
reliability. For example, if an app is targeted to young children, and asks the user to enter her
age and home address, that is a potential security concern. If an app says that it is a program that
allows a user to play Tic-Tac-Toe against the device, but wants to access the device’s
microphone and camera for reasons entirely unrelated to Tic-Tac-Toe, that is a potential security
concern. If an app developer scams users by falsely describing the application as one that can
detect a stroke, or by artificially inflating an app’s reviews to entice customers to purchase the
app, those also are potential security concerns. Privacy relates to protecting data from
unauthorized access or disclosure, and is intertwined with security: security and privacy are two
sides of the same coin, where security controls dictate the level of privacy enforced, and privacy
technologies can guarantee a higher degree of security.

19.     Unreliable apps also expand the attack surface, or different points of entry by which
security can be attacked. If an application is supposed to remind a user to take medication at a
certain time, but constantly crashes and fails to do that, that is a potential security concern. As
this and the earlier examples demonstrate, apps are more and more frequently used in the
management of daily life and home, and unsafe or unreliable apps could have physical security
implications. Reliability and security are intertwined, because reliability ensures that security
controls work as expected. Decreases in security and reliability thus likely coincide. For
example, a software crash could indicate that a threat has been embedded in an app’s code or
otherwise create an opening for an attacker to take advantage of the cause of that crash to, for
example, transmit a custom input that redirects the app to a location containing a virus or other
malware.


 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                  5
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 6 of 31




20.     Reviewing for legal compliance likewise aids in protecting security. Piracy, for
example, is a security risk, not just a content moderation issue. Pirated apps threaten users
because they are known to often contain malicious functionality. And pirated apps threaten
developers because the download of pirated apps reduces the revenue stream for the legitimate
version of those apps. Other illegal apps pose similar threats. Apps that, for example, enable
illegal gambling could exploit user information or wealth.

21.     For similar reasons, reviewing for objectionable content can contribute to security. Drs.
Lee and Mickens had identified “objectionable content” review as “non-security concerns.” But
objectionable content such as pornography is frequently associated with malware. Kaspersky, a
global cybersecurity company that provides antivirus and other cybersecurity products, found
that over 25% of attacks on mobile devices come from porn-related malware. This arises in part
because apps and sites distributing pornography have fewer traditional revenue mechanisms
available to them, and thus have been found to be more likely to partner with malicious actors in
their efforts to monetize their sites. All of these examples illustrate the broader point that
security is not limited to just anti-virus scanning and exploit resistance mechanisms.

               2.     iOS Faces a Heightened Threat Model

22.     Any evaluation of the security of iOS thus must consider its context, objectives, potential
attackers, and the manner in which users use their systems, or the iOS “threat model.” Threat
models help formalize the security risks to a system, by enumerating vulnerabilities, weaknesses,
and defects, as well as impact of their exploitation. For example, it is important to ask: What
might a potential attacker be motivated to attack, and why? What data could be targeted by the
attacker? Would an attack require sophisticated hardware? What mechanisms could the attacker
use in seeking to recover private data from an iPhone? How physically accessible is an iPhone,
and the data that it contains? How many users could be impacted? What would the potential
cost of an attack be?

23.      With over 1 billion active devices, an App Store that hosts almost 2 million apps that
have been downloaded over 180 billion times, a user base that frequently downloads apps and
engages in financial transactions on the device, and camera, microphone, and GPS hardware that
follows users nearly everywhere they go, Apple iOS devices are faced with an extraordinary
threat model. iOS devices are small, portable, typically on 24/7 and kept close at hand by users
for critical tasks such as navigation and emergency calls. They are very likely to hold a user’s
financial information, personally identifiable information (“PII”), protected health information
(“PHI”), and location information. And they might be misplaced, lost, or stolen at a higher
frequency than other types of computer systems. Their convenience has led users to store more
private information on them, and users rely on their functionality. All of these reasons, however,
make iOS devices rewarding targets to attackers and thus heighten the risks they face.

24.     A factor in the threat model is the sophistication of potential attackers. Malware
developers and other malicious actors continue to become more sophisticated and expend
significant resources to build malicious and other ill-intentioned apps for mobile devices.
Purplesec, a cybersecurity company, observed in DX-4956, a report published in 2020, that the
total malware infection growth rate has been increasing by hundreds of millions every year

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                 6
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 7 of 31




(812.67 million infections reported in 2018, a significant increase from 702.06 million reported
in 2017). Among the better-resourced are Advanced Persistent Threat (“APT”) groups, which
are usually directed and supported by established nation-states to conduct cyberattacks on
government, industry, and infrastructure targets for political or economic agendas. APT groups
use malicious apps to target high-profile victims and cause long-term damage on critical assets
through, for example, spyware that collects recordings, locations, messages, and call logs from
infected users. Social engineering attacks also are on the rise—they were observed as
comprising 98% of cyber-attacks in 2020. Social engineering attacks are exploit problems
designed to manipulate users into taking actions that will disable or circumvent existing on-
device or other affirmative protections. Cybersecurity cannot be static, because malicious actors
are always seeking out new vulnerabilities in systems and ways to circumvent and evade anti-
malware and other security mechanisms.

25.     In view of the wide variety of potential attacks, and the mechanisms they can use,
computing security best practices calls for the employment of layered defenses. This is true for
iOS and more generally. The concept of layered defenses is based on the understanding that the
more layers of protection that a system has, the harder the system is to exploit. Each additional
layer of protection enhances the overall security posture of the overall system. In computer
systems generally, and in iOS in particular, layered security combines access controls to limit the
exposure of data and functionality as well as additional security review or verification
mechanisms. By doing so, there is lowered risk of unwanted apps ever reaching an iOS device
and users being confronted with social engineering attacks, as well as reduced impact of
unwanted apps should they be able to make to the device.

26.     Take the example of a Tic-Tac-Toe app that I mentioned earlier, where the Tic-Tac-Toe
app would access an iPhone’s microphone and camera. That app, on its face, may not be
sufficiently limited by access controls, because there may be a legitimate reason why users
playing Tic-Tac-Toe may want to talk to each other. However, additional security review and
verification mechanisms, such as Apple’s App Review process, are better positioned to evaluate
not just that there is microphone and camera access, but whether that microphone and camera
access has malicious ulterior motives. And the microphone and camera are not the only
hardware on an iOS device that could expose a user. Even an iPhone’s Bluetooth functionality,
for example, can be used to determine its user’s location—thereby potentially putting the user’s
safety and privacy at risk—if an app is permitted to poll for nearby Bluetooth devices. A thief,
for example, could develop an app that would use this Bluetooth capability to provide an alert
anytime a user was (a) far enough away from their home that the house was vulnerable to
burglary or (b) in a particular location and personally vulnerable to attack or pick-pocketing. For
this reason, Apple scrutinizes requests to use Bluetooth functionality without a legitimate reason.

27.     Apple has implemented sandboxing and other on-device protections, as well as taken
additional measures to enforce user privacy by, for example, requiring users to opt in before
sharing data and implementing differential privacy techniques that de-individuates user data.
Social engineering attacks, however, are designed to manipulate users into taking actions that
avoid these protections. For example, consider a game app that, while being run, will instruct a
user to enter their social security number to proceed to the next level. Here, all the app did was
display some text content. That would be unlikely to trigger any of the security properties that

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                 7
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 8 of 31




Dr. Mickens identifies as providing sufficient security for iOS but likely would, as I will explain,
be detected during App Review.

28.     Another example of a social engineering attack is presented by the “Update your Adobe
Flash plugin” pop-up scam, where multiple malicious websites relied upon general familiarity
with the “Adobe Flash Player” program to disguise malware in a pop-up advertised as an Adobe
Flash Player update. Users who thought they were agreeing to update their Flash Player were
instead deliberately installing adware (malware that would hide on their device, show unwanted
advertisements, and/or track user behavior) or worse. Scams and phishing campaigns do not
directly subvert on-device security measures, but instead exploit the (misplaced) trust between
the user and the vehicle through which a user would download the app.

       B.      Apple’s App Review Provides Significant and Better Security and
               Non-Security Benefits than Competitor Platforms

29.     Apple recognized the importance of layered security in designing its security architecture
to meet dual goals. First, the App Review and app distribution process seeks to prevent unsafe
apps from ever reaching user devices in the first place if threats and vulnerabilities are detected.
Second, Apple’s on-device security seeks to protect against and limit any damage that can be
inflicted by an app that is installed on a device.

30.    It is generally unwise to first trust users to download malicious apps, and then try to
subsequently detect malicious apps and deny giving malicious apps the permissions they might
request. Given the unpredictability of user behaviors that may lead to vulnerabilities and
exploitations, users might still keep or run a malware even though an anti-malware identifies it,
or send the piece of malware to other users without running it. It is better to prevent user devices
from ever being infected with malware—as Apple endeavors to do with iOS—rather than use on-
device solutions to attempt to identify and remove malware once it already resides on a device.

31.     Apple’s App Review security layer is a necessary complement to on-device protections
such as sandboxing to prevent apps from accessing data and functionality that they should not be
permitted to access: App Review checks an app to make sure it is not requesting unnecessary
entitlements (or special access rights to other hardware or software on an iOS device), which is
often an indication of malicious behavior. Sandboxing then enforces these entitlements, only
allowing apps access to data and functionality that the user permits the app to have. Sandboxing
also prevents apps from accessing and modifying data that is written by other apps.

32.     Apple’s use of the App Store as the single app distribution mechanism adds a protective
layer for iOS devices. Apple currently conducts review on every app and app update distributed
through the App Store using a combination of computer automated and manual human review.
By centralizing the distribution of apps and prohibiting the distribution of apps outside of the
App Store, Apple forces any would-be attacker to navigate this additional layer of defense.
Without exclusive app distribution, apps could bypass the App Review layer of defense.

33.     Apple’s app distribution layer provides additional protections even if App Review does
not catch a breach in the first instance. Where apps are all distributed through the App Store, if
an untrustworthy or malicious app is identified, Apple can pull this app (as well as other similar
 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                 8
       Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 9 of 31




ones) from the App Store to stop further distribution, or, as Steve Jobs put it, “turn off the
spigot” so no more people can download that app (or similar ones).

34.     Permitting alternative third-party app stores would increase instabilities and security risks
for iOS. As I’ll explain, alternative platforms that permit apps to be downloaded outside a
reviewed distribution channel have demonstrably greater security vulnerabilities and concerns.
Also instructive are the limited scenarios in which Apple permits apps to be downloaded outside
of the App Store; Apple has observed efforts to take advantage of those scenarios to circumvent
security requirements.

35.     Epic and its experts characterize Apple’s App Review process as generally ineffective,
easily replicable by third parties, and providing minimal security benefits beyond what on-device
security mechanisms already provide. As noted above, they reach this conclusion based on a
narrow definition of what constitutes a security risk. And in any event, none of these criticisms
are true. Apple’s App Review constitutes a critical component of Apple’s layered security that
provides significant and effective security protections that enhance and improve the security of
iOS.

               1.      Apple’s App Review Process Provides Significant and Comprehensive
                       Security Protections That Complement On-Device Protections in
                       Providing a Safe and Trustworthy iOS Platform

36.     Apple’s App Review is necessary to complement Apple’s iOS on-device security in
protecting against malicious apps. App Review, and particularly its review by humans of every
app and app update approved for distribution through the App Store, provides comprehensive
advantages in identifying and mitigating malicious and untrustworthy activities within an app. In
other words, conducting App Review means that iOS apps are more likely to function as
disclosed to users and are less likely to contain malware, undisclosed and unintended features,
and other unsafe features. For the examples I provided earlier, and for other types of
untrustworthy or malicious apps, on-device security alone would not provide sufficient
protection.

37.     App Review is better positioned than on-device security mechanisms to evaluate user-
generated content and determine whether entitlement access is being requested for a legitimate or
ulterior motive. Apple’s App Review, for example, is better able to detect social engineering
attacks like a game app that instructs users to enter private information like their social security
numbers. App Review also is better able to flag the Tic-Tac-Toe app that will act as spyware via
its access to an iPhone’s microphone and camera. A software running on the device will not find
it suspicious that a Tic-Tac-Toe app should want access to the microphone and camera. App
Review is better positioned than on-device security mechanisms to detect and prevent adware.
App Review also is better positioned to determine whether an app contains hidden and
undisclosed behavior, or will do everything it promises to do. It is difficult for a machine to
know whether an app purportedly about renaissance art actually contains such content.

38.     The human review component of Apple’s App Review is critical; its combination with
the static and dynamic analysis performed by Apple’s proprietary computer systems
differentiates and strengthens iOS security. Human reviewers are better able than computers to
 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                  9
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 10 of 31




accurately assess, for example, whether user-generated content is offensive, violates restrictions
on content in apps for children, constitutes false or misleading content, or seeks information in
violation of privacy guidelines. Human review also is critical in light of the “halting problem”
faced by computer tools, where it is difficult for computer programs to determine when earlier
programs will “halt,” or terminate. Apps are comprised of multiple computer programs, where
each program will be “called” to run in turn. But the next-in-line program does not know when
it will begin to operate until it is called; that program is not, unlike a human, able to take a global
look at the overall app architecture or predict future behavior. For this reason, computer tools
may have a more difficult time determining whether an app has hidden a problematic feature in a
program, especially when the malicious components had not been previously identified. For
example, in the game app I mentioned earlier, users were instructed to enter their social security
number in a malicious game app. If the malicious component is novel or obfuscated and hidden
in a certain way, App Review computer tools or on-device protections might not detect it. By
contrast, human reviewers might detect the issue because they would see the text content as part
of the app’s overall media content.

39.     Humans are also better equipped to evaluate the motivations for an app that instructs its
users to actively restart their device or disable device security features, which, in turn, could
expose users to uncontrolled or untrusted apps and code or permit a device to run undisclosed
operations in the background. An example of this type of threat is cryptojacking malware, or
malware that harnesses its compromised device’s resources to run background operations that
mine cryptocurrency. The question of whether cryptomining is authorized can be context-
dependent, which makes it difficult for traditional anti-malware to determine whether an app
mining cryptocurrency is doing so with the user’s consent and knowledge, or as a result of
cryptojacking. Absent Apple’s App Review process, it would be up to the users to decide
whether to grant potentially malicious apps access to the camera, network, microphone, etc. or
decide whether to disable certain on-device security features that the app claims will affect its
operation. App Review is critical to maintaining the users’ sense of trust and preventing users
from having to make difficult cybersecurity-based decisions.

40.     App review’s human review component also means that it is better positioned than on-
device mechanisms to detect new types of issues and threats. Computer tools rely upon
heuristics—or algorithms that are written by humans to define patterns or other indicia of
potentially unsafe activity—but are also fundamentally limited by that reliance. Heuristics are
well-suited for identifying already-known threats and performing repetitive analysis, but are less
able to detect something that was not previously known and therefore not addressed in the
existing algorithms.

41.     Apple’s App Review process benefits from a significant number of resources that
enhance its accuracy and efficiency. First, App Review process benefits from its proprietary
machine learning and other computer tools that it has developed for the app review process.
Apple has committed to and invested heavily in the development of these tools, which are used
internally by Apple and are not available to third-party reviewers.

42.    Second, Apple’s App Review process benefits from the information that is has garnered
through over a decade of app review. Such accumulated information—all of which is held as
proprietary—includes a large internal corpus of previously identified threats associated with
 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                            Aviel D. Rubin, Ph.D.
                                               10
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 11 of 31




rejected malicious apps, including suspicious keywords, malicious IP addresses and URLs, and
information used to determine whether an app may be pirated. This information, which is
developed in connection with the human review that Apple conducts of every app and app
update approved for distribution through the App Store and Apple’s underlying knowledge of the
iOS ecosystem, has multiple purposes. Apple utilizes this data to train its machine learning
algorithms to better detect malicious and otherwise problematic apps. Apple also utilizes this
information internally to improve iOS security.

43.      Third, Apple’s knowledge of its own iOS ecosystem and operation and their security
vulnerabilities, as well as its private APIs, plays a critical role in Apple’s App Review. Apple’s
internal knowledge of the detailed operation of iOS, its potential vulnerabilities and
development, private APIs, and first-party entitlements are highly associated with security
concerns. APIs, for example, are interfaces through which an app can access system functions.
Apple has created a list of private APIs and determined that they should be used by Apple only
for its internal purposes. Such information, if subverted, can grant bad actors heightened
privileges to perform powerful security attacks on iOS devices. For these reasons, disclosure of
confidential and proprietary information about iOS and iPhone hardware can create significant
security risks. Restricting third-party developers’ access to Apple’s private APIs helps ensure
that apps cannot interfere with the core functions and stability of iOS.
               2.     iOS Is Safer than Other Operating System Platforms

44.     I disagree with the conclusion of Drs. Lee and Mickens that other platforms, such as
Windows and Android, offer “rough parity” in their security protections to those of iOS. A
number of objective third-party sources indicate that iOS is safer. These third-party sources
reinforce my own conclusion that the particular attributes of Apple’s App Review render iOS a
safer and more trustworthy platform.

                      a)       Third-Party Analyses Demonstrate that iOS Is Safer than
                               Other Platforms

45.      Non-iOS mobile devices historically have been the victims of malware far more often
than iOS devices. For example, the National Vulnerability Database (“NVD”), maintained by
the National Institute of Standards and Technology (“NIST”), collects Common Vulnerabilities
and Exposures (“CVEs”) reported for various software platforms. A CVE is a broad term that
refers to computer security flaws and includes, for example, authorization bypass efforts,
reliability problems such as buffer overflows, the exposure of sensitive information to
unauthorized actors, improper privilege management, and other flaws in software, hardware, or
computer components that can be exploited and negatively impact confidentiality, integrity, or
the availability of that component. The NVD’s CVEs are considered by the industry to provide
indicia of a platform’s relative security or trustworthiness because they provide a standardized
identifier for given security flaws and enables the assessment of information across multiple
platforms. The NVD acts as the U.S. government repository of standards-based vulnerability
management data and is recognized by the industry as a leading source of software vulnerability
data. As shown in DX-4962, DX-4969, and DX-4966, the chart below reflects the number of
CVEs on iOS compared to the numbers on Android and Debian Linux operating systems in

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                11
Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 12 of 31
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 13 of 31




Android on metrics of perceived platform quality and user satisfaction because of Apple’s
diligence in ensuring app quality.

50.     The Windows/PC platform also faces more vulnerabilities than iOS. In Nokia’s study,
Windows/PC devices accounted for an even higher percentage of infected devices than Android,
at 38.92% in 2020. And Windows has a history of being victim to very damaging malware
attacks. In 2017, for example, the NotPetya ransomware caused an estimated $10 billion in
damages and disrupted the global supply chain by decommissioning a significant percentage of
shipping ports employed by a certain shipping entity.

51.     Throughout the App Store’s existence, there have been incidences of new malware
finding its way onto the App Store. Examples like these have been used by Epic and its experts
to suggest that Apple’s App Review fails to provide meaningful protections to users. Simply
put, these cases do not show the lack of necessity for the App Review process. The third-party
analyses that I just discussed, as well as Apple’s internal statistics recording how many apps are
rejected or otherwise taken down because of privacy violations, the introduction of hidden
features, and obfuscation techniques (over 150,000 for privacy violations alone in 2020), among
others, show how distorted Epic’s experts’ claims are. RiskIQ recognized that Apple’s App
Store is one of the fastest growing app stores, with 465,676 new apps observed in 2019, but
described it as “Fort Knox…. [because] it rarely hosts dangerous apps.” And, more generally,
the App Store hosts almost 2 million apps that have been downloaded approximately 180 billion
times, collectively. Apple reviews approximately 100,000 App Store submissions per week,
which annualizes to more than five million apps and app updates per year. Even if 100 bad apps
made it through the App Review process and became available on the App Store, that would still
be less than 0.01 percent of the apps on the App Store and an even smaller percentage of the apps
and app updates reviewed by App Review. And, importantly, Apple’s App Review process is
ongoing—it will continue to monitor and take down apps that are already available in the App
Store, if it determines those apps are untrustworthy or malicious, and it modifies its App Review
process when it learns of such apps to prevent similar apps from getting through App Review in
the future. This evidences the relentlessness of threats and danger of degrading security.

52.     For similar reasons, marketplace payout levels for “zero day vulnerabilities” are not
instructive in evaluating whether Apple’s App Review provides security benefits (or better or
worse security benefits than those offered on Android devices). According to Dr. Mickens, the
higher payouts offered for Android by Zerodium, one zero-day acquisition firm, demonstrate that
iOS phones are easier to compromise than Android phones. But as Dr. Mickens himself admits,
market data must be interpreted with a degree of skepticism. There can be many reasons for the
varying levels of iOS and Android payouts including, as Dr. Mickens notes, the possibility that
demand for iOS exploits is now depressed by the fact that the bounties for iOS vulnerabilities
used to be higher than those for Android. Also possible is that Zerodium may offer a higher
payout for Android because of Android’s adaptability to various types of infrastructure and
hardware (while iOS is intended for Apple devices only). I note as well that there are multiple
zero-day acquisition firms, including government organizations and hacker groups operating in
less visible, less trackable marketplaces, that offer different (and higher) payouts for iOS than
Android. The amount of a payout simply cannot be assumed to directly correlate with level of
security offered on a platform.

 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                            Aviel D. Rubin, Ph.D.
                                               13
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 14 of 31




                       b)      Apple’s App Review Renders iOS a Safer and More
                               Trustworthy Platform

53.     The results of these third-party studies are consistent with and reinforce my conclusion
that the iOS’s layered defenses, and particularly its inclusion of the App Review layer, make iOS
a safer and less vulnerable platform than competitor platforms. Windows, Android, and non-
Android variants of Linux (shortened as “Linux”) have much more lenient app distribution
models, and depend on on-device security and third-party anti-malware solutions to then find
solutions for the malware once it is already on device.

54.      The Google Play Store, and the Android mobile platform more generally, provide a
particularly instructive comparison because they permit multiple ways to circumvent any app
review like Apple’s App Review process. Unlike iOS, Android permits the installation of apps
from multiple sources, including third-party stores, sideloading, and preloading by OEMs.
Android also maintains fewer authorization mechanisms; it does not, for example, require apps
to be signed with certificates obtained from Google or another principal authority. Android’s
official documentation recognizes third-party stores and sideloading as legitimate “[a]lternative
distribution options.” As such, the developer identity associated with sideloaded apps are not
checked so that there is no deterrence for malicious Android app distribution via sideloading.
Sideloading introduces security risks to users: it allows the installation of unreviewed apps that
might install malware or otherwise might grant themselves entitlements to a broad array of
hardware and software in order to, for example, access privileged functionality without alerting
the user. These unreviewed apps also could be pirated or otherwise entail intellectual property
violations. Additional security risks are posed because it is almost impossible to effectively limit
further distribution of an already-identified malicious or vulnerable app, which can be
downloaded through such a wide variety of means. It also is difficult to keep sideloaded apps
up-to-date and secure.

55.     These design choices stand in stark contrast to Apple’s App Review and centralized app
distribution security layers and, as I just explained, lead to significantly higher infections and
other vulnerabilities in Android than in iOS. Apps that are sideloaded onto an Android device
may undergo no app review at all and, for this reason, could contain any manner of malware or
spyware. This happened in 2019, for example, when spyware was distributed through sideloaded
Android apps that advertised themselves as Evernote, Google Play, and other massively popular
apps, but instead were “fake apps” that performed eavesdropping, screen recording, and
password collection from user devices.

56.     The presence of third-party app stores containing unreviewed apps thus has the potential
to significantly diminish the overall security of a platform. And this applies not just to pre-
distribution app review, but also to apps after they become available for distribution in a store.
Apple continues its App Review process even after an app becomes available for distribution in
the App Store and will take action against apps that exhibit malicious or user-unfriendly
behaviors after they have become available in the App Store. Apple is able to do all of these
things because of its App Review and control of all aspects of its platform. Android, however,
does not and cannot. iOS’s ban on the installation of unsigned, untrusted apps enhances iOS
security relative to Android.

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                14
Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 15 of 31
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 16 of 31




policy also does not restrict the use for call and SMS-centric apps for user data collection or
spam, unlike Apple’s Guidelines. This guideline can have significant consequences for a
potential user data breach or malicious blocking of legitimate calls and messages to a user—but
would not be enforced if it does not exist.

60.     Windows similarly demonstrates the value of app review. Windows has three main
issues not present on iOS that hurt its overall security posture of the platform. First, a sizeable
portion of Windows computers do not have hardware-backed cryptographic modules and thus
Windows OS cannot use these mechanisms for secure key storage and disk encryption across
large swaths of its user base. Second, Windows allows for installation of device drivers to allow
the operating system to interface with a wide variety of hardware. Malicious or vulnerable
device drivers can be used to subvert sandboxing and also to perform other malicious behavior
with elevated privileges. Third, Windows supports the installation of software applications from
untrusted sources. This has resulted in many malware attacks. In a common scenario, a user
receives a malicious email attachment or file download. They execute it and ignore warnings
from User Account Control (“UAC”). The user's computer is then infected with malware.

61.     Indeed, in the Windows Vista operating system, it became common that users would
arbitrarily run malicious programs with administrator privileges using UAC. Microsoft has
recognized and warned users about these security risks. But iOS, in contrast to Microsoft, can do
more than warn users that using administrative credentials to run an unknown program could
render a computer vulnerable to attack. App Review specifically checks for and will reject apps
that maliciously requests elevated privileges.

               3.      The Enterprise and Ad Hoc Distribution Programs Do Not
                       Demonstrate that App Review Is Not Needed

62.    Apple provides two distribution options through which apps may not be reviewed by
Apple’s App Review—the Developer Enterprise program and the Ad Hoc program. Dr.
Mickens points to these scenarios as acknowledgement by Apple that App Review is not
necessary for security because iOS on-device mechanisms are sufficient to keep users safe. I
disagree for several reasons.

63.      First, Dr. Mickens’s argument ignores the most important aspect of the Enterprise
Program: it is intended for use only for company-specific apps. As the name implies, the
Enterprise program allows a business enterprise to distribute apps to the company’s employees.
The fact that the apps are created by an employer, and distributed to employees (typically for
free), creates a specific security context that does not exist when third parties are providing apps
to strangers (sometimes for money) with whom they have had no prior or existing relationship.
Far from proving Dr. Mickens’s point that the downloading of an app can be “decoupled” from
the verification of the signature on an app, the Enterprise Program merely demonstrates that
when there is a relationship such that an employee trusts his or her employer, Apple permits apps
from that employer to bypass App Review.

64.     This similarly applies in Ad Hoc distribution, which allows a developer to test an app on
up to 100 devices. This program allows a developer to test an app on different devices (e.g., iPad
Air, iPhone X, and iPhone 12) and on different versions of Apple’s iOS operating system to
 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                16
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 17 of 31




ensure compatibility. Before apps can run via Ad hoc distribution, their developer must select a
valid provisioning profile and compile the app through Xcode. The provisioning profile includes
a development certificate used to sign the app. Similarly, to run an in-development app on a
developer’s devices, the app needs to run on the developer’s device with a provisioning profile
downloaded through the developer’s Apple Developer account, which also includes a
development certificate used for code signing.

65.     In short, the distribution scales in both circumstances are extremely limited. Enterprise
apps are intended for distribution only to users affiliated with their enterprise, and Ad hoc
distribution is limited to up to 100 devices that must be specifically identified and registered.

66.     Second, despite the limited distribution and the different security context in which these
programs operate, there have been several well-known problematic apps distributed through non-
reviewed channels, including malware by eSurv and Hacking Team. There are entities that have
been revealed as attempting to deliberately utilize the Enterprise program in a manner that would
violate Apple’s App Store Review Guidelines.

67.     Epic is one such entity. It apparently explored the possibility of using the Enterprise
program in a manner that certain Epic employees flagged was contrary to Apple’s terms and
conditions. Specifically, Epic explored using Apple’s Enterprise certificates in order to bypass
the App Store review process so that Epic could more conveniently distribute its apps
(essentially via sideloading). This appeared to be financially motivated, as Epic was “looking at
ways to reduce the 30% cut that Apple take[s].” DX-4066.002. Epic not only knew that “using
an Enterprise account for external distribution like this [was] firmly against Apple’s T&C [terms
and conditions],” DX-4066.002, it was also aware that “[c]ertain malware in the past has been
able to do this [to bypass app review].” DX-4616.002.

68.    Notably, the breaches identified above occurred when the distribution was not between
an employer to employer, nor from an app developer to a small group of testers. Instead, they
occurred when developers attempted to distribute and obtain apps outside of the App Review
process on a broader basis. In other words, they occurred when developers attempted to use the
Enterprise Program to bypass App Review for broad distribution.

69.    In addition, even if developers are well-intentioned, if certain quality checks are not
performed because the app has not undergone App Review, broken or unintended functionality
can result.
               4.      macOS Does Not Prove that App Review Is Not Needed

70.     Similar to his argument with respect to the Enterprise Program, Dr. Mickens also argues
that the ways in which Apple permits app distribution on macOS computers means that App
Review is not necessary for meeting Apple’s safety standards. I disagree with this argument as
well.

71.     As I mentioned earlier, the threat model is critical for assessing security for a computing
system. iOS, quite simply, faces an extraordinary threat model that is different from—and poses
a greater spectrum of risks than—macOS. For one thing, iOS devices contain highly sensitive

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                17
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 18 of 31




personal information—often more sensitive than that stored on a computer. iOS devices, unlike
macOS devices, have sensor hardware—such as GPS units and accelerometers—that track their
users’ location and movement patterns and generate data about their users’ current physical
environment. iOS devices holding this sensitive data, along with financial data, are smaller than
macOS devices and—with their microphones and cameras—are more likely than macOS devices
to be with their users at all times. And for iOS devices, an unstable app that causes an iPhone to
crash could have devastating consequences; picture, for example, an app that causes your iPhone
to crash and be unable to make phone calls when you get a flat tire in the middle of the night.
Heightened security systems—and particularly one that includes App Review’s review for
entitlements, hidden features, requests to access sensitive hardware that are unconnected to the
app’s purpose, and other threats that could cause an iPhone to crash, among other things—are
thus reasonable and necessitated for iOS in a way that they are not for macOS.

72.     In the opposite direction, macOS users may expect and require greater access privileges
than iOS users. Historically, computer users have held a higher level of privilege in order to
perform system/network administration tasks, virtualization, and software development
(including for software that will interact with peripherals such as USB devices). To connect a
printer to a computer in order to print a term paper or a novel written on that computer, for
example, a user typically requires administrative privileges in order to download and install the
drivers for a printer. Regardless of whether macOS and iOS share the same kernel, they do not
share the same threat model—and that threat model is critical to evaluating whether App Review
is necessary for security.

73.      I also note that even with respect to macOS, Dr. Mickens acknowledges that one of the
app distribution models entails app review. For others, Dr. Mickens points to anti-malware
scanning as contributing to the safety of macOS. macOS devices, however, are better positioned
to conduct on-device anti-malware scanning than iOS devices. Anti-malware technologies like
macOS’s XProtect usually contain a real-time scanner, which continually monitors system
activities for the presence of malware, and an on-demand scanner. A hook to the operating
system alerts the real-time scanner when a file is executed, allowing the scanner to check a file
for malware signatures or behaviors. Anti-malware scanners also contain an on-demand scanner,
which could be run by the device user at a specified time or interval to check an arbitrary storage
location for malware. The arbitrary location may include certain files, folders, or the contents of
an entire hard drive.

74.     Anti-malware software is able to operate on macOS because macOS generally provides
its users with the elevated privileges needed to perform malware scanning. In iOS, those
privileges are limited for the reasons explained above and for reasons that Dr. Mickens argues
are necessary for providing security on iOS devices—the sandbox compliance that Dr. Mickens
identifies as one of the three security properties are entirely enforced by an OS and important to
security. In other words, the iOS sandboxing protections that Dr. Mickens identifies as
important would prevent anti-malware from operating on apps distributed by third-party app
stores. It is for these reasons that Apple currently relies on a preemptive automated scanning
process during the App Review process in order to detect whether iOS apps are harmful before
they become available for distribution through the App Store. Apple also continues to scan apps
that have already been uploaded to the App Store and will remove them if malware is detected.

 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                            Aviel D. Rubin, Ph.D.
                                                18
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 19 of 31




Apple has a number of tools in place to detect malware on existing apps, that it runs at periodic
intervals to capture content at different times.

75.     I also should note that, even if anti-malware scanning could occur in iOS, it could be less
effective against the types of threats that are prevalent on mobile devices. In an industry study of
threats to mobile devices, adware was identified as the most prevalent threat to mobile devices,
at 48.02%, and riskware the second most prevalent, at 20.14%. Riskware is defined as legitimate
programs that pose potential risks due to security vulnerability, software incompatibility, or legal
violations, where malicious actors can take advantage of these programs to access and steal
sensitive data or admin-level processes. By contrast, and for context, adware and riskware only
make up 7.7% and 3.8% of portable executable threats on the Windows operating system. Even
if current anti-malware would hypothetically be applied to iOS, the efficacy could not be
determined.

76.     The problems that would arise if iOS adopted the “macOS app distribution models” that
Dr. Mickens identifies can be previewed by examination of cases of jailbroken iOS devices.
Jailbroken iOS devices, like Dr. Mickens’s “macOS app distribution models,” allow for the
download of apps outside the App Store. Jailbreaking refers to a process that modifies Apple’s
iOS operating system to enable the installation of unauthorized software, including applications
from other interfaces, that are not approved by an app review process (like sideloading). It has
been well-documented, however, that jailbroken iOS devices suffer from more malware than
non-jailbroken iOS devices. Malware can be distributed via unreviewed apps and, moreover, can
use elevated privilege levels possessed in light of their lack of review to perform malicious
activity. Dr. Mickens’s “macOS app distribution model” proposal would, however, move iOS
towards a “universal” jailbroken iOS phone and the greater exposure to threats that this would
entail.

       C.      The Introduction of Alternative App Stores Would Decrease the Security,
               Safety, Reliability and Trustworthiness of the iOS Platform

77.     Dr. Lee suggests that third-party app stores could achieve the same security goal as the
App Store, and Dr. Mickens suggests that, in the event of third-party app stores, iOS users would
not see diminished security. I disagree with that conclusion.

78.     The introduction of third-party app stores for iOS would decrease iOS security, safety,
and trustworthiness, as evidenced by the cases of Google and statistics indicating that third-party
app stores host 99.9% of discovered mobile malware. DX-4956.004. Irrespective of whether
they would be able to or intend to achieve the same security goals, the reality is that they could
not. Moreover, there is no guarantee that all, or even most, third-party app stores would commit
to upholding user security and privacy and intend to achieve such security goals, particularly if
those standards come at the expense of efficiency and revenue.

79.     In fact, I understand that Mr. Sweeney would not anticipate third-party stores to adhere to
security standards; I understand that he believes that app stores can make decisions about the
quality and other attributes of the apps they will distribute. In other words, Mr. Sweeney does not
consider it to be a problem that third-party app stores give up security controls for time and cost

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                19
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 20 of 31




efficiency, as long as the third-party app stores think the surrendered security controls are not
necessary, without thinking about the security implication behind this situation.

               1.      Third-Party App Stores May Not Have the Incentives to Provide as
                       Secure an App Store Experience as Apple

80.     Epic’s experts suggest that even if app distribution were opened up, the security of the
iOS platform would remain uncompromised because at least some third-party app stores
theoretically could engage in the app review process as Apple is currently doing.

81.    To begin with, neither of Epic’s experts opine that all third-party stores would even
attempt to engage in the app review process that Apple currently undertakes. They only
speculate that some of those stores might attempt to emulate Apple’s processes.

82.      Outside of the iOS platform, we know that there currently are distribution sites that
specifically traffic in the types of apps—such as pirated apps—that Apple prohibits. If permitted
to operate and distribute iOS apps, these stores would have no incentive, and are unlikely to
attempt, to duplicate Apple’s app review efforts. Even third parties that don’t explicitly traffic in
illegal and malicious content are unlikely to match Apple’s App Review efforts for several
reasons.

83.     First, many third-party stores, including those that target niche markets, lack the
resources or commitment to review apps in the way that Apple does. Apple has outpaced its
competitors in protecting user privacy. As noted above, Apple’s process is a comprehensive one
that includes not only human reviewers, but teams of dedicated engineers who create tools,
including machine-learning tools, specifically to help Apple combat efforts to subvert the app
review process.

84.     Second, the incentives of third-party stores may drive them to deliberately adopt a
standard lower than Apple’s. For example, certain large companies are heavily dependent on ad
revenue, which in turn, is heavily dependent on the ability of an app to track user behavior.
Other companies may choose to maintain different standards. For example, Apple’s App Store
Review Guidelines reject apps that alter or disable standard device inputs like device volume
buttons, but the Google Play Store’s Developer Program Policy does not have a similar
requirement. Returning to the Tic-Tac-Toe app example, if it also included an instruction to
users to reconfigure their devices to raise the volume on the microphone to enhance listening
sensitivity, Google might allow that app for distribution via the Google Play Store where Apple
might not. As mentioned earlier, Google similarly does not have guidelines pertinent to privacy
protection such as the Apple App Store Review Guidelines that limit background activity to
specific functions and restrict the calling of and collection of SMS data. Another example is the
GOG app store, which operates on PCs and has a business model of restoring old, unworkable,
or unoptimized games. Because GOG’s purpose is to make unworkable games work again, not
to provide secure apps, it likely prioritizes security less than the App Store.

85.    Third, even if a third-party store has the best of intents, practical consequences such as
meeting a deadline to release a product may result in them “bypassing” certain review guidelines
on a one-off basis. For example, the videogame Cyberpunk 2077 recently was released with a
 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                 20
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 21 of 31




considerable number of bugs and glitches. Sony had to pull Cyberpunk 2077 from the
PlayStation Store and offer users full refunds because the game was unplayable on certain
PlayStation consoles. Cyberpunk 2077 is an example of a game that was released at full price
before it had been sufficiently debugged, and it demonstrates how developers may prioritize
profit over reliability. I raise this example not to impugn this specific product, but to suggest that
when companies are faced with deadlines and marketing campaigns, those pressures may be at
odds with even well-intentioned developers and app review guidelines.

86.     Even Epic’s own CEO and Vice President of the Epic Games Store recognize that third-
party app stores could hold differing incentives. Steven Allison, Epic’s Vice President of the
Epic Games Store (“EGS”), will testify that EGS, unlike Steam, would not support certain kinds
of content like anti-games, which are offensive and sexual in orientation and will be curated
based on standards against porn and hate. As Mr. Sweeney will testify, Epic curates its own Epic
Games Store and recognizes that app stores can present customers with different quality,
selection, and policies.

               2.      iOS Security Would Be Impaired if Even One Third-Party App Store
                       Does Not, or Chooses Not to, Maintain Strong Security Measures

87.     In the area of computer security, it is generally understood that “security is only as strong
as the weakest link.” What this means is that in a fragmented distribution landscape, bad apps
need to find only one app store with less than adequate security measures in order to jeopardize
overall safety of iOS and infiltrate the iOS ecosystem. If there were nine stores, an attacker
could simply submit his app to all nine stores, and as long as one store were to accept the app, it
would then become available to the public. The scenario is not limited to intentional attacks. If
an app unintentionally contains a bug that causes it to crash, it also would be available to the
public as long as one of the stores accepted the app. Third-party app stores thus would increase
the attack surface of iOS and weaken its overall security.

The situation becomes more dire when one considers that not all stores will even pretend to care
about security. Stores referred to as “rogue app stores” are known to deliberately host and
distribute pirated content and apps containing malware and user data theft. In China, Android
app stores are known to violate security and privacy regulations, with nearly 35 percent of
Android apps secretly stealing user data unrelated to their functionality. These third-party stores
either choose not to or are not capable of enforcing security and privacy guidelines like Apple’s
and the presence of even one such store on iOS could significantly diminish iOS’s overall
security.

88.     The presence of third-party app stores thus has the potential to significantly diminish the
overall security of Apple’s App Store (and the iOS platform). When Apple discovers malicious
apps that have successfully circumvented the App Store review process, it adjusts the review
process to prevent such apps from successfully being approved in the future. If Apple discovers
apps that have not circumvented the App Store review process per se but that are exhibiting
malicious or user-unfriendly behaviors after installation, Apple similarly adjusts its processes to
prevent this from reoccurring. If Apple discovers new malware on the iOS platform, it can
explicitly adjust its custom-written malware scanners to scan apps already on the App Store and
to detect such malware in the future. Apple is able to do all of these things because it controls all
 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                 21
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 22 of 31




aspects of its platform. Drs. Mickens and Lee are not only wrong to opine that Apple’s App
Store review process adds only marginal security benefits at best, but are also wrong to opine
that third-party app stores can provide equivalent security to Apple’s app store review process.

89.     Furthermore, the fragmentation proposed by Epic’s experts would limit Apple’s ability to
deter or otherwise take action against such attackers. Where Apple’s App Store acts as the only
way to distribute apps, Apple could freeze or terminate that attacker’s account in order to prevent
them from any further legitimate distribution of apps and app updates that violate Apple’s
Guidelines, as well as check for similar issues in other apps. In the world proposed by Epic, iOS
would, like Android, no longer have a single “spigot” of app distribution and therefore be less
able to prevent the distribution of known malicious apps on iOS.

               3.     The Presence of Third-Party App Stores Would Weaken the Security
                      Provided by Apple’s App Review as well as by Well-Meaning Third
                      Parties

90.      The centralization of iOS and App Store distribution not only prevents multiple stores
from acting as the “weakest link,” but it also strengthens Apple’s ability to implement measures
to protect iOS security. By contrast, weakened protections can lead to the deterioration of user
trust in iOS, which might lead to more severe risk scenarios in which users refuse to apply
Apple-recommended security measures such as downloading software updates.

91.     Given Apple’s centralized iOS app distribution channel, Apple’s App Review has
transparency over all apps distributed through the App Store, which covers the absolute majority
of apps utilized by iOS devices. Apple’s App Review process thus has and relies on a catalog of
historic review decisions Apple has made with respect to tens of millions of apps, which is used
to continuously update Apple’s tools and serves as a resource to train and educate Apple’s
human reviewers. Apple has made numerous choices intended to present a safe, reliable, and
trustworthy app experience, including all of these as well as restrictions on the addition and
removal of apps that permit users to remove preinstalled apps. Apple also takes the
responsibility to eliminate “weakest links” for iOS app security and app distribution to better
protect its users, instead of forcing individual users to identify secure, trustworthy app
marketplaces on their own, just to protect themselves. Indeed, Epic’s experts do not dispute that
curation of apps provides additional layers through which security and privacy can be protected.
Approving low-quality apps that pose security and trust risks would, for example, degrade iOS
users’ experience and likely cause a loss of goodwill with respect to users and, ultimately, the
attractiveness of Apple’s app experience to developers.

92.     Apple’s catalog of review information would see reduced effectiveness if third-party app
stores were allowed to approve and distribute their apps on iOS. I mentioned earlier the “Update
your Adobe Flash Player” plugin scam, where multiple websites would display a pop-up
intended to get a user to click on and install adware or other types of malware. In the app
context, where all apps are reviewed by Apple for distribution through the App Store, Apple
would be able to catalog, detect, and block each instance of apps containing the website links
containing the malware plugin. Where, however, third-party app stores also could distribute
their apps on iOS, the likelihood increases that one or more of those other app stores might not
block an app pointing to an “Update your Adobe Flash Player” malware plugin, perhaps because
 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                  22
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 23 of 31




that app store had not been able to catalog all of the website links associated with the malware
plugin. And this would be a problem not just for malware websites, but also new types of
malware, new trends in malicious apps, new methods of social engineering attacks, and other red
flag information might not make it into the databases for Apple and all other third-party app
stores distributing apps on iOS.

93.     This could pose problems not just for Apple’s App Review, but for all third-party stores
endeavoring to enforce security guidelines on iOS. This would effectively render all app review
conducted by all of the app stores less useful over time. With multiple third-party app stores, the
Apple App Store, and each third-party app store, would see only a subset of all existing data—
such as a subset of malware signatures—resulting from the malicious apps that were caught in
their respective app review process. By allowing multiple app stores, the app stores all would
become less effective as key information becomes decentralized, leaving app stores with
fragmented knowledge of how the iOS platform is operating. Whether Apple was able to
enforce security standards or not, and even where security breaches occurred because of a third-
party app store’s ineffective review process, users might attribute those security breaches to the
iOS platform, and, by consequence, Apple. This ultimately would risk users’ safety and erode
the trust of the iOS platform.

94.     The “Cuphead” game provides a real-life example where fragmentation permitted an app
that otherwise would have been caught during App Review to make it through (temporarily).
Cuphead is a game that was available on the PC third-party app store and gaming platform
Steam. Developers then created a copycat of Cuphead and submitted it to the App Store with
screenshots from the legitimate game and under a name similar to that of the Cuphead developer,
StudioMDHR. Apple ultimately pulled the app from the App Store after StudioMDHR reported
the app as an imposter to Apple.

               4.     Users Have Limited Ability to “Choose” between Safe and Unsafe
                      Third-Party Stores

95.    Epic’s experts seem to opine that even if some app distribution stores will have lower (or
no) security standards, that would not degrade iOS security and trustworthiness because
individual users can make informed decisions about which stores to shop at, and which apps to
download. This assumption is problematic for several reasons.

96.     First, the general user population may lack the security-oriented technical
understanding—and the incentive to gain such understanding—needed to make accurate
decisions regarding security and privacy. For these reasons, social engineering attacks, spyware
operating in the background, and cryptojacking—particularly those that circumvent app review
channels—have been particularly successful. With social engineering as an example, DX-4956,
a report published by cybersecurity company Purplesec in 2020 identified that “98% of cyber-
attacks rely on social engineering” and that the total malware infection growth rate has been
increasing by hundreds of millions every year (812.67 million infections reported in 2018, a
significant increase from 702.06 million reported in 2017). Similarly, 9Game.com is still the
largest mobile game market platform in India despite being considered by RiskIQ as the “most
dangerous” app store with 61,669 Android apps associated with potential security threats—the
highest concentration of potentially insecure Android apps. DX-4401.005.
 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                 23
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 24 of 31




97.     Even if some users have a certain degree of technical sophistication, it is sometimes still
very hard for them to identify that they are under attack, let along perform attribution. After all,
one goal of attackers is to keep the victim from realizing that an attack has occurred; this allows
the attacker to maximize the number of victims as well as the “payout” before the attack is
discovered and perhaps shut down.

98.     Epic’s position also relies on the assumption that a user has a realistic choice among
multiple app stores. As the PC and Chinese Android marketplaces show, and as Mr. Federighi
will testify, this is not a realistic assumption outside of the iOS App Store. Users may not always
have control over what software they install, and if the software is not available in the App Store,
users may have to go to a less secure app store in order to obtain that software. This will, as I
explained above, open up iOS to the “weakest link” and make iOS users less secure.

99.     Indeed, if a third-party app store provides exclusive content that is only available on its
platform, users might have no choice but to use that store regardless of whether it is secure or
reliable. Exclusivity, for example, has been one of Epic’s most prominent business strategies.
Epic has heavily leveraged content exclusivity by making certain content only available through
the Epic Games Store and Mr. Sweeney has confirmed that Epic seeks to negotiate content
exclusivity deals that prevent Steam from having the same content that is available in the Epic
Games Store.

               5.      The Case Study of the Android Marketplace in China Demonstrates
                       the Security Problems that Arise From Fragmentation

100. The various concerns I raise here are not merely theoretical. The Android marketplace in
China illustrates the real-life consequences of fragmentation of app distribution.

101. As Dr. Evans explains, the Android operating system for mobile phones is created and
maintained by Google. Throughout the world, Google operates the Google Play app store
through which many developers choose to distribute their Android apps. Apps distributed
through the Google Play Store are reviewed by computers as well as, sometimes, humans, in
accordance with Google’s Developer Program Policy. But developers also have the option of
distributing their apps outside of the Google Play store for Android devices.

102. In China, the Google Play Store is banned. And in place of a centralized Google Play
Store, a variety of other app distribution stores have popped up instead. The multitude of
Android app stores in China has not improved Android security in that country. To the contrary,
China faces a very significant and frequent risk of malware arising from the numerous Android
app stores that are available to Chinese users—and the multitude of those app stores has
facilitated that frequency.

103. As seen in DX-4934, RiskIQ’s 2020 Mobile App Threat Landscape Report, the top three
stores (Xiaomi, Baidu, and Pconline) where users were most likely to download malware are all
from China and heavily used by Chinese users. This has translated to Chinese users facing
increasing security risks when obtaining apps from these app stores. As far back as 2013, studies
have shown that the fragmentation in China’s Android market has resulted in “nearly 35 percent
of the Android apps . . . secretly stealing user data unrelated to the app’s functionality.” DX-
 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                 24
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 25 of 31




4555. Just within the first month of 2021, 157 apps on China’s Android app stores were
discovered by China’s Ministry of Industry and Information Technology to be violating security
and privacy regulations; these included widely-used apps from large corporations, such as apps
developed by Tencent.

104. The proliferation of malicious apps in China’s Android market is largely attributed to
looser security standards that accompany the multitude of app stores distributing apps. In a 2018
study analyzing over 6 million Android apps obtained from 16 Chinese Android app stores and
Google Play, the Chinese Android app market was found to have a higher prevalence of fake,
cloned, and malicious apps in Chinese stores than in Google Play, possibly due to market
operators indulgently oversighting copyright and security checks over the apps. As found in a
2020 study, various Android apps in China require more default permissions than their iOS
counterparts and therefore entail fewer function-specific authorization requests than on iOS
devices. The default permissions in Android grant access to certain types of data by default
when users install and use the app. In this case, Chinese users not only face looser security
standards, they are also left at their discretion to make cybersecurity-related decisions such as
whether to change authorization permissions or privacy settings. As I discussed above, not
forcing users to make those types of decisions facilitates a much safer mobile app distribution
ecosystem.

               6.     Implementing Epic’s Experts’ Proposals Would Entail Changing iOS
                      in a Manner That Could Open New Threats and Have Negative
                      Security Impacts

105. Apple specifically designed its iOS software and hardware to prevent the download and
installation of apps outside the App Store. Changing iOS to permit third-party app stores as Drs.
Lee and Mickens appear to suggest, however, could create new threats and negative security
impacts.

                      a)       On-Device Malware Scanning Would Require Weakening of
                               the Sandbox and Would Not Necessarily Provide Sufficient
                               Protection

106. As I noted earlier, Dr. Mickens argues that the introduction of third-party stores on iOS
would not hinder security because Apple could apply anti-malware protection to scan apps on
iOS devices. However, the use of anti-malware scanning would require changing, and therefore
weakening, Apple’s current sandboxing.

107. The anti-malware apps that Dr. Mickens proposes would need operating system hooks to
perform real-time monitoring, and file access inside other apps’ sandboxes to perform on-
demand scanning. Apps performing these activities would require high-level system privileges,
and they would break through iOS sandbox protections with every scan activity. These scenarios
lead to heightened security risks. These scenarios also may lead to detrimental impairment to
device usability. Constantly running anti-malware scans and updates negatively impacts user
experience, since these activities would significantly drain a device’s battery and reduce overall
performance.

 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                            Aviel D. Rubin, Ph.D.
                                               25
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 26 of 31




                      b)       Sharing Entitlements and Apple’s Private APIs Will Create
                               Vulnerabilities and Potential Instabilities

108. Drs. Lee and Mickens also suggest, or otherwise appear to assume, that third-party app
stores and/or app developers would be provided with a list of Apple’s private APIs and
entitlement management ability. Both of these suggestions also present security concerns,
particularly if used by third-party app developers outside established security review procedures
and standards.

109. Apple’s App Store Review Guidelines currently forbid the use of Apple’s private APIs,
which might be used to perform unauthorized activities or to extort private information; they
might also change any time and break app stability. As Dr. Lee acknowledged in his expert
report, private APIs can be used, for example, to allow attackers to circumvent iOS sandbox or
obtain private data without permission. Apple’s private API detection during App Review is
backed by a complete list of private APIs that it internally collects and manages. This is an
example where Apple’s knowledge base distinguishes itself; Apple has developed automated
processes to detect whether the APIs called by an app are private APIs or some of the thousands
of APIs on the iOS platform. Apple’s computer tools here operate accurately and efficiently
(and can outperform humans in this type of review). Apple’s control of private APIs is a part of
Apple’s commitment to user privacy and security; restricting third-party use of Apple’s private
APIs helps ensure that apps cannot interfere with the core functions and stability of iOS.

110. Apple also manages the entitlements granted to third-party apps in connection with
protecting against potential security, privacy, and reliability threats. Drs. Lee and Mickens have
not, however, addressed the management of entitlements and signing in their proposed multi-app
store scenario, including who would be responsible for evaluating requested entitlements or
checking signing of apps for third-party app stores.

111. Currently, when developers want to test their app, Apple provides them with a
provisioning profile, which is a type of system profile used to launch one or more apps on
devices and use certain services. Entitlements are granted to apps when a user is given this
provisioning profile. According to Apple’s current process, app developers must request special
entitlements from Apple, who will review an app’s use case to ensure privacy policies are
followed appropriately and in accordance with the legitimate purpose of that app.

112. However, permitting third-party stores could mean that developers deploying apps for
third-party app stores would not need Apple-provided provisioning profiles and therefore grant
themselves their own entitlements (as well as first-party entitlements, which are entitlements that
can only be used by Apple in the current environment). By consequence, apps distributed
through third-party app stores could easily be granted elevated privileges that allow apps to
bypass certain on-device security.

113. Dr. Mickens states that a majority of security measures enforced during app review could
be implemented using on-device security, but if apps can easily circumvent these protections
because they are granted (or can grant themselves) certain entitlements, then these on-device
protections would be largely irrelevant. This furthers my opinion that app review is necessary,
and that allowing third-party app stores onto iOS could present serious security concerns.
 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                26
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 27 of 31




114. For example, when Epic distributed Fortnite to Samsung devices using its own third-
party downloader, the game was installed silently via a private Samsung Galaxy Apps API. A
silent download implies that users are not given any prompts to confirm the permissions that the
game requests. This signifies the importance of controlling entitlements. If other apps followed
in Epic’s footsteps, they could easily access privileged functionality without alerting the user. In
the absence of Apple as an arbiter evaluating and granting entitlements in connection with efforts
to guarantee a level of security and privacy on par with Apple’s standards, the lack of restriction
on entitlements for apps distributed through third-party app stores could undermine the security,
privacy, and reliability of the entirety of the iOS ecosystem.

115. Moreover, the consequences of granting entitlements and signing without regard for the
potential risks created by those processes can be very substantial as it would result in a less
secure app landscape where users are free to acquire apps from arbitrary third-party origins.
Previously, I explained that such a process of downloading apps from arbitrary sources and
insecure third-party app stores contributes to the fact that Android is less secure than iOS.
Downloading from external sources on Android allows for the direct distribution of unreviewed
apps that are potentially malicious, and there is no way for users to verify whether these apps
meet a certain security standard. At the same time, there is no single “spigot” through which
Android OS companies or OEMs can control or limit the dissemination of malicious apps once
they are detected, which is opposite of what Apple is able to do on iOS. Apple can remove the
app from the App Store and revoke the developer’s certificate, preventing them from uploading
new apps or updates signed by the revoked certificate to the App Store.

116. If Apple is not permitted to itself evaluate entitlements and signing of apps to be released
on the iOS platform, Apple would be forced to rely upon third-party certificates for app
verification. This could encompass, for example, needing to allow third parties to install root
certificates on iOS for app verification. Furthermore, it exposes Apple and its users to potential
propagation of malicious apps on iOS using a stamp of a third-party that is compromised, has
lost control of their private key, maintains an insecure app review process, or even has a rogue
employee. This could critically and irreversibly hurt the overall security of the iOS platform.

117. Again, an example with respect to Epic’s activity on Android devices—which lack
entitlement and verification control—is instructive. Epic launched Fortnite Installer on Android
devices via third-party stores and sideloading in August 2018. A Man-in-The Disk (MiTD)
vulnerability—which is an attack that allows an intruder to intercept and potentially alter data
that moves between Android external storage and an installed mobile app—was discovered in
the installer soon after the release. The MiTD vulnerability allowed an attacker to hijack the app
installation process and install arbitrary apps in the background of the user device. Those
arbitrary apps installed through this vulnerability could have granted themselves full access
permissions without the user’s knowledge. In this instance, Epic had little to no control of
Fortnite Installer being continuously downloaded, since the installer could be uploaded to any
third-party app store by any user that had already downloaded the APK, and Epic could not
control any malicious exploits that had been introduced into the devices that downloaded
Fortnite using the installer.



 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                27
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 28 of 31




                       c)      Epic’s Proposals Have Additional Significant Negative Security
                               Impacts that They Have Not Fully Assessed

118. Even assuming that third parties would be able to replicate Apple’s App Review process,
there is no guarantee that they would seek to implement comparable security measures. It is
notable that Epic and its Epic’s experts failed to set out a framework for the relationship between
Apple and any third-party store. Thus, it is unclear what they envision third-party app stores
would—in practice—be permitted and entitled to do. The current state of the industry, however,
and the examples of the Chinese Android app marketplace and Google’s Google Play Store
review process, suggests that third parties would be unable to, or not inclined to, implement the
same level of security, privacy, and reliability review as that of Apple. The introduction of third-
party app stores thus would be likely to create additional vulnerabilities and security threats for
iOS.

119. Epic’s experts suggested that Apple should provide security guarantees and help third-
party app stores, if they were to exist, achieve the same security goals as the App Store. Epic’s
experts assume, however, that Apple will continue its security and trustworthiness efforts at the
same pace and to share the fruits of those efforts with all third-party stores (apparently without,
however, those third-party stores sharing in the cost of vetting apps, monitoring the iOS
ecosystem, connecting with third parties, and providing support to developers and users). If,
however, Apple could not set security guidelines for or otherwise prohibit the distribution of
unsafe, illegal, and/or malicious apps, security, privacy and trustworthiness could be
significantly degraded. This could occur, for example, if Apple could not prohibit a third-party
app store from distributing a pirated and fake version of well-known apps that seeks to obtain
private and sensitive user information, such as users’ credit card information. Similarly, if third-
party developers and app stores were to discover and exploit a security vulnerability, I would be
concerned if Apple were not able to update its iOS platform to address that security vulnerability,
regardless of whether an update results in those apps no longer being operable on iOS.

120. Dr. Mickens focuses on macOS security mechanisms such as the “warning dialog” that
macOS will display when a user tries to install an unsigned, unnotarized app, and the fact that the
user can override that warning and install the app. But it is unclear whether Apple actually could
issue such warnings in a hypothetical world where Apple is not permitted to take actions that
have the “effect of impeding or deterring competition among app distributors (including
competition between third-party app distributors and the App Store).” The absence of such
warnings, however, would have significant negative effects; although I believe that such
warnings are not sufficient to protect users, there may be few other ways for unsuspecting users
to differentiate the level of security that Apple offers from what other app stores offer. The open
question of whether Apple could provide security measures or have involvement in third-party
app stores thus presents another security risk not considered by Dr. Mickens.

121. Epics’ experts proposals could have additional negative security impacts. As I explained
earlier, third parties lack Apple’s internal feedback loop available for Apple’s App reviewers.
App reviewers are able to make suggestions to the App Store Review Guideline, and to escalate
app review findings and issues to other Apple teams handling policy, processes, and products,
both through internal Apple channels. As Mr. Kosmynka will testify, internal communications

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                             Aviel D. Rubin, Ph.D.
                                                28
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 29 of 31




between app reviewers and iOS engineers have led to iOS updates with security and privacy
advancements based on new issues identified during app review.

122. However, third-party reviewers would also be incapable of acquiring and utilizing
Apple’s open channels of communication available to Apple reviewers. Even if some feedback
loops can be established between third-party reviewers and Apple, it would be hardly as efficient
as Apple’s internal communication channels, which would lead to amplified response time for
incident response. In addition, Epic and its experts are silent on whether each app store should
establish a one-on-one channel with Apple, or Apple could just establish a communication
platform that every store could participate. They are further silent on who would be in charge of
building and maintaining such communication channels.

123. There is also no guarantee that third-party app stores would provide feedback to Apple on
their security findings. There is also no guarantee that, if they are willing to share, they will
share all necessary information in a timely manner. It has to be noted that there is competition
among app distributors (including competition between third-party app distributors and the App
Store). Such competition might inhibit certain parties’ intention to share information.

124. Potentially differing levels of security across app stores thus raise questions as to who
will scrutinize third-party app stores, Apple’s ability to ensure the safety of its iOS platform, and
the extent to which security, privacy, and reliability on iOS would be negatively impacted by
permitting third-party app stores on iOS. On Android, which permits sideloading, there can be
no effective scrutiny, and Android thus has faced third-party app stores acting as malicious app
vectors as a result. Epic’s proposed scenario does not address or try to quantify the impact on
security, how third-party app stores would be held accountable if they get caught “cheating” and
not following platform rules; or if they become a significant vector of malware for the iOS
platform? Similarly, Epic’s proposed scenario does not address a situation where Epic, for
example, could take actions through app stores on iOS that hurt Apple’s users, but Epic would be
indifferent because it could collect revenue by offering the same products elsewhere. If Apple is
prohibited from creating and enforcing security policies, Apple could be constricted in what
steps it can take to provide security measures or otherwise ensure that app stores meet security
guidelines. Apple would be unable to leverage the experience and knowledge with its own
technology and standards in seeking to ensure that third parties meet those standards. And what
recourse would Apple have if third-party app stores tarnish the platform’s reputation or place its
users at risk or directly in harm’s way? Apple could have to incur even more costs in an effort to
monitor its ecosystem and provide support to users who face those risks (and potentially attribute
some of that responsibility to Apple as the iOS platform provider). Epic and its experts fail to
realize that it will be a negative-sum game for iOS security if certain third-party app stores give
up security controls and choose not to commit to Apple’s security and privacy objectives. Where
third-party app stores consider deviating from the high standards of security and trust that Apple
has set, the protective mechanisms that Apple has put in place would have diminished effect and
Apple, its developers, and its users would face additional costs and risks. This will compromise
the integrity of the iOS platform as well as ultimately put app users in harm’s way.




 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                 29
      Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 30 of 31




       D.      Diversifying In-App Purchase Channels Could Inhibit Apple’s
               Anti-Fraud Abilities

125. IAP is a single, secure, and efficient solution that consumers have learned to trust. The
IAP functionality provided by Apple aids in protecting security and privacy in the iOS platform,
including through sophisticated fraud detection. These benefits are shared by consumers,
developers, and Apple itself.

126. Allowing third-party payment systems, similar to allowing third-party app distribution
mechanisms, could lead to less secure payment mechanisms and differing security standards that
would facilitate bad acts. Apple has developed significant and extensive security protections,
including the use of cryptographically signed attestations, tamper-resistant Hardware Security
Modules (“HSMs”), and other mechanisms for safeguarding user data. IAP protects the privacy
and security of iOS users by withholding their private information from developers as well as
Apple employees. Users’ different payment methods and payment details are stored in the
tamper resistant HSM on a server, so even Apple employees do not have access to them. Thus,
when a customer wants to make an in-app purchase, once the user is authenticated, the
transaction can happen seamlessly and securely. Apple also provides cryptographically signed
attestations that tie an application’s state to a particular device. This allows a developer to have
the assurance that customers are not cheating their application with multiple devices that are
shared by different users. This proprietary functionality enables IAP to benefit from the ability to
utilize such features as the on-device store kit, which can be used to verify whether a receipt for
a purchase is authentic.

127. Third parties, however, may be unable to, or choose not to, use Apple’s proprietary on-
device cryptographic hardware, hardware-based attestations, or IAP APIs, which Apple
maintains confidentially in order to protect PII of Apple’s customers. I also have not seen any
commitments, by Epic or Epic’s experts, that third parties should be required to utilize reputable
payment handlers as third-party payment mechanisms. Thus, where multiple parties are
processing payments of digital goods in apps, a fraudster could choose one payment method that
is easier to exploit, or bounce between payment methods and payment processors to avoid
detection. Breach of a third-party payment system would potentially expose private data,
including financial information and PII, to attackers.

128. Allowing third-party payment systems also would curtail Apple’s ability to monitor and
detect fraud and abuse. Use of Apple’s IAP functionality centralizes the purchase of digital
goods and services in apps with IAP, safeguards user data, and maintains visibility into the entire
payment process. For example, Apple checks that a developer server has confirmed receipt and
that the customer has in fact purchased the content before it is delivered to the customer. This
maintains the integrity and traceability of the transaction and confirms developer’s receipt of
transaction, and the delivery of digital goods to appropriate customers. It also enables Apple’s
fraud algorithms to process as much information as possible across all the transactions. Apple
uses this deep learning system to determine whether an account has been compromised. These
types of learning techniques are more accurate when more data points are available. IAP fraud
protection is enhanced by the very fact that it operates in a centralized system for the entire iOS
ecosystem. The balkanization of in-app payment processing systems thus would limit the
amount of data that Apple can aggregate and analyze overall—and consequently, the fraud
  Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
  05640-YGR-TSH                                                              Aviel D. Rubin, Ph.D.
                                                  30
Case 4:20-cv-05640-YGR Document 490-6 Filed 04/27/21 Page 31 of 31
